DETAILED ACTION
Claim Status
	Claims 1-38, 40, 45 and 47 are cancelled. Claims 39, 41-44, 46 and 48-65 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Claim Rejections - 35 U.S.C. § 103 – withdrawn in view of Applicant’s arguments
Rejection of claims 39, 41-44, 46, 48-60, 62, 63, and 65 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0132263 (‘PTO-892’, mailed 17 March 2021; “LIU”) further in view of U.S. Patent No. 10,760,065 (see attached ‘PTO-892’; “LU”) is withdrawn in view of Applicant’s arguments and evidence that the phages of Liu or Lu do not inherently express holing or endolysin.
	
Rejection of claims 39, 41-44, 46, and 48-65 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0132263 (‘PTO-892’, filed 17 March 2021; “LIU”) further in view of U.S. Patent No. 10,760,065 (see attached ‘PTO-892’; “LU”) as applied to claims 39, 41-44, 46, 48-60, 62, 63, and 65 above, and U.S. Patent Application Publication 2011/0143997 (‘PTO-892’, filed 17 March 2021; “HENRY”) is withdrawn in view of Applicant’s arguments and evidence that the phages of Liu or Lu do not inherently express holing or endolysin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39, 41-44, 46 and 48-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of copending Application No. 17/105,392. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 7-19 of copending Application No. 17/105,392 are directed to a phage to modify bacterial hosts comprising a HM-crRNA operable with a Cas nuclease in a bacterial host cell, wherein the phage expresses a holin and/or an endolysin. Since the phage is to modify bacterial host cells and the holin and/or endolysin is for host cell lysis, it would have been obvious to use the phage of claims 1-5 and 7-19 of copending Application No. 17/105,392 in a method to reduce bacterial host cell population.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 41-44, 46 and 48-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 14-15, 17, 26-27 and 31-34 of copending Application No. 16/364,002. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-11, 14-15, 17, 26-27 and 31-34 of copending Application No. 16/364,002 are directed to a virus, including a phage to modify bacterial hosts comprising a HM-crRNA operable with a Cas nuclease in a bacterial host cell, wherein the phage expresses a holin and/or an endolysin. Since the phage is to modify bacterial host cells and the holin and/or endolysin is for host cell lysis, it would have been obvious to use the phage encompassed by claims 1-2, 4-11, 14-15, 17, 26-27 and 31-34 of copending Application No. 16/364,002 in a method to reduce bacterial host cell population.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636